 In the Matter of BOEING AIRCRAFT COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, SEATTLE SUPERVISORS LODGE1750, PETITIONERCase No. 19-R-1863.-Decided August 23,1946Messrs. J. P. CoieandA. F. Logan,of Seattle,Wash., for the Em-ployer.Messrs. E. J. EaganandC. L. Bentley,of Seattle,Wash.,-for thePetitioner.Mr. Harvey B.'Diamond,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Seattle,Washington, on June 25 and 26, 1946, before Benjamin B. Law, TrialExaminer.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Trial Ex-aminer reserved ruling for the Board on motions by the Employer todismiss the petition herein.For reasons stated hereinafter,, themotions are hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBoeing Aircraft Company is a Washington corporation having itsprincipal offices and plants in Seattle, Washington, and a plant inRenton, Washington.The Employer is engaged in the manufactureof aircraft, and annually purchases and ships to its plants from pointsoutside the State of Washington, raw materials valued in excess of$100,000.The Employer annually produces and ships to points out-side the State of Washington finished products valued in excess of$100,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.70N.L.R.B,No.30.287 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organizationclaimingto represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employerrefuses to recognizethe Petitioner as the exclusivebargaining representative-of supervisory employees of the Employeruntil the Petitioner has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit 1 of foremen, assistant foremen, super-visors,2 assistant supervisors, and all other supervisory employees ofcomparable status, employed in the production, maintenance and "in-direct" departments, whose duties involve the supervision of rank andfile employees currently represented by International Association ofMachinists and Aeronautical Industrial Lodge 751.The Employerdoes not oppose the unit composition as sought by the Petitioner, butcontends that the unit is inappropriate inasmuch as: (1) the personnelinvolved herein are an integral part of management and therefore not"employees" within the meaning of the Act, and (2) the InternationalAssociation of Machinists represents the, rank and file employees ofthe Employer and is therefore not competent to represent the super-visors.The contentions of the Employer have been considered and disposedof by the Board in similar cases wherein we held that supervisors are"employees" within themeaningof the Act 3 and as "employees" theyare normally entitled to an unrestricted choice of collective bargainingrepresentative.'We find that all foremen, assistant foremen, supervisors, and assis-tant supervisors employed in the production, maintenance, and `.`in-direct" departments of the Seattle and Renton plants of the Employer-who supervise rank and file employees represented by International As-sociation of Machinists and Aeronautical Industrial Lodge 751, includ-There are approximately 339 employees in the appropriate unit.2The term"foreman"is used by the Employer to indicate a supervisory person in the"factory direct"departments and "supervisor" to designate a person of equal status in the"factory indirect"departments3Matter of Jones & Laughlin Steel Corporation,Vesta-Shannopen CoalDiiision,66 N. L.R B 386,and the cases cited therein.4Matter of The CurtisBay Towing Company of Pennsylvania,et at,66 N. Ie R B. 1152;Matter of United Steel and Were Company, 67 NL R B 240. BOEING AIRCRAFT COMPANY289ing all supervisory personnel having a status comparable to that offoreman or assistant foreman, but excluding all other employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of, the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining withBoeingAircraft Company, Seattleand Renton, Washington, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of National Labor Relations Board Rulesand Regu-latiolis-Series 3, as amended, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by International Association of Ma-chinists, Seattle Supervisors Lodge 1750,5 for the purposes of collectivebargaining.MR. GERARDD. REILLY,dissenting :For the reason stated in my disenting opinions in thePackardMotor 6andJonescCLaughlin° cases, I am constrained to 'dissent fromthe majority opinion in this case.6The Petitioner requestedthat thenavies of both the International and the Lodge appearon the ballotsand that bothorganizations be certified jointly.We are of the opinion thatsuch it designation might be ambiguous and we thereforedirect thatthe nameappearingon theballotsconform to that set forth above. (SeeMatter of Utah CopperCompany,57 N L R.B 308, and the cases cited therein )°Matter ofPackard Motor Car Company,61N L. R B. 4aMattel of JonescCLaughlin Steel Corporation,Vesta-Shannopin Coal Division,supra.